         Case 2:19-cv-01002-RAJ Document 16 Filed 04/19/21 Page 1 of 1




                   United States District Court
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

  SCANNING TECHNOLOGIES
                                                JUDGMENT IN A CIVIL CASE
  INNOVATIONS LLC,
                                                CASE NUMBER: 2:19-cv-001002-RAJ
                      Plaintiff,
        v.

  SMARTOSC US LLC,

                      Defendant.

      Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

 X    Decision by Court. This action came to consideration before the Court. The
      issues have been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:

       For the reasons set forth in the Court’s Orders of March 1, 2021 and April 15,
2021, judgment is entered in favor of Plaintiff Scanning Technologies Innovations
LLC, against Defendant SmartOSC US LLC in the amount of $61,760.00.

      DATED this 19th day of April, 2021.

                                         WILLIAM M. McCOOL,
                                         Clerk of the Court

                                         By:    /s/ Victoria Ericksen
                                                   Deputy Clerk
